Citation Nr: 0309824	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-02 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a compensable evaluation for a gunshot 
wound of the left leg.

3.  Entitlement to a compensable evaluation for a shrapnel 
wound of the left groin. 

4.  Entitlement to a compensable evaluation for a scar, left 
temporal area.

5.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of L5-S1 and spondylosis.

6.  Entitlement to an evaluation in excess of 10 percent for 
bilateral inguinal herniorrhaphy. 





7.  Entitlement to a compensable evaluation for pterygium of 
the left eye due to eye injury.

8.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active service from December 1956 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

In June 2002 the veteran provided oral testimony before the 
undersigned Veterans Law Judge at the RO, a transcript of 
which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 2002 the Board undertook additional development 
on the enumerated issues reported on the title page pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  This has 
been completed.  In February 2003 the Board provided notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 20.903.)  The appellant responded to the notice in 
March 2003 by submitting a private medical record that had 
been requested by the Board.  He did not submit any 
statements other than one indicating he had enclosed this 
private medical record.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316, (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the September 2002 development the Board 
obtained a report of several VA disability examinations which 
addressed the issues of entitlement to service connection for 
hypertension as secondary to service-connected PTSD; a 
compensable evaluation for a gunshot wound of the left leg, a 
shrapnel wound of the left groin and left temporal area; 
increased evaluation for DDD of L5-S1 and spondylosis rated 
as 20 percent disabling, bilateral inguinal herniorrhaphy 
rated as 10 percent disabling, bilateral hearing loss rated 
as 10 percent disabling, and a compensable evaluation for 
pterygium of the left eye due to eye injury.  These 
examinations were completed in February and March of 2003.  
The Board also obtained a reports from the veteran's private 
doctor expressing an opinion as to the relationship between 
the veteran's PTSD and hypertension.  This evidence has not 
been considered by the RO, and the appellant has not waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

3.  The RO should review the additional 
private medical evidence submitted by the 
veteran, and the February and March 2003 
examination reports to ensure they are 
responsive to and in complete compliance 
with the Board's development and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the issues 
of entitlement to entitlement to service 
connection for hypertension as secondary 
to service-connected PTSD; a compensable 
evaluation for gunshot wound of the left 
leg, shrapnel wound of the left groin, 
and left temporal area; increased 
evaluation for DDD of L5-S1 rated as 20 
percent disabling, for bilateral inguinal 
herniorrhaphy rated as 10 percent 
disabling, an increased evaluation for 
bilateral hearing loss rated as 10 
percent disabling, and a compensable 
evaluation for pterygium of the left eye 
due to eye injury.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the November 2000 
supplemental statement of the case 
(SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


